UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6894



DAVID BARKSDALE, JR.,

                                              Plaintiff - Appellant,

          versus


VIRGINIA DEPARTMENT OF CORRECTIONS; STAUNTON
CORRECTIONAL CENTER; SANDRA EARLY, Nurse;
MARSHALL, Nurse,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-331-R)


Submitted:   September 30, 1998           Decided:   October 20, 1998


Before ERVIN, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Barksdale, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
PER CURIAM:

     David Barksdale, Jr., appeals from the district court’s order

dismissing without prejudice his 42 U.S.C.A. § 1983 (West Supp.

1998) complaint. The district court’s dismissal without prejudice

is not appealable. See Domino Sugar Corp. v. Sugar Workers’ Local

Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). A dismissal

without prejudice is a final order only if “‘no amendment [in the

complaint] could cure the defects in the plaintiff’s case.’” Id. at

1067 (quoting Coniston Corp. v. Village of Hoffman Estates, 844

F.2d 461, 463 (7th Cir. 1988)). In ascertaining whether a dismissal

without prejudice is reviewable in this court, the court must

determine “whether the plaintiff could save his action by merely

amending his complaint.” Domino Sugar, 10 F.3d at 1066-67. In this

case, Barksdale may move in the district court to reopen his case

and to file an amended complaint specifically alleging facts

sufficient to state a claim under 42 U.S.C.A. § 1983. Therefore,

the dismissal order is not appealable. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                         DISMISSED




                                2